Citation Nr: 1307939	
Decision Date: 03/11/13    Archive Date: 03/20/13	

DOCKET NO.  08-39 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 30, 2007, for the grant of service connection for hypertension.

3.  Entitlement to an effective date earlier than May 9, 2007, for the grant of service connection for post-traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a skin rash.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic fatigue syndrome.

6.  Entitlement to service connection for a disability manifested by shortness of breath.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a disability of the left hand, to include arthritis.

9.  Entitlement to service connection for claimed residuals of a left hand injury.

10.  Entitlement to service connection for a disability manifested by stress.

11.  Entitlement to service connection for a disability manifested by an unspecified weight condition.

12.  Entitlement to service connection for a disability manifested by dyslipidemia (high cholesterol).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from June 8, 1987, to August 29, 1987, and from January 9, 1991, to May 8, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Columbia, South Carolina.

A travel board hearing was conducted in August 2012 at the Columbia, South Carolina, RO, which currently controls the claims file.  A transcript of the hearing proceedings is of record and has been reviewed.  

A review of the record reveals that the Veteran is seeking service connection for sleep apnea.  However, this has not been developed or adjudicated for the Board's review.  The matter is referred to the RO for appropriate consideration.

The issues with regard to service connection for disabilities involving the left hand are addressed in the REMAND at the end of the decision below and are REMANED to the RO by way of the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  Manifestations of the Veteran's PTSD include recurrent recollections of traumatic events in service, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, irritability, difficulty sleeping, anxiety, and depression.  The Veteran takes psychotropic medication and he receives therapy on a regular basis.  

2.  The Veteran's symptom picture is not shown to be productive of severe or total social and industrial impairment.  

3.  Service connection for hypertension was denied by the RO in August 2001.  A timely appeal did not follow notification sent to the Veteran that same month.

4.  On March 30, 2007, the RO received a claim to reopen the previously denied claim for service connection for hypertension.

5.  There was no communication submitted prior to March 30, 2007, that could be construed as an informal claim for service connection for hypertension.  

6. Entitlement to service connection for hypertension did not arise and no competent evidence, dated subsequent to March 30, 2007, established the presence of hypertension and a relationship to the Veteran's active service.

7.  The initial claim for service connection for PTSD (claimed initially as stress) was received on May 9, 2007.  

8.  There was no communication submitted prior to May 9, 2007, that could be construed as an informal claim of service connection for PTSD.  

9.  Entitlement to service connection for PTSD did not arise and no competent evidence dated subsequent to May 9, 2007, established the presence of PTSD and its relationship to service.  

10.  Service connection for skin rash was denied by the RO in August 2001.

11.  Received on March 30, 2007, was a claim to reopen the previously denied claim for service connection for a skin rash.  

12.  Pertinent evidence received subsequent to March 2007 is new and material and warrants reopening of the claim.

13.  Any current skin disorder, to include a rash, is not attributable to the Veteran's active service.

14.  Service connection for fatigue was denied by the RO in an August 2001 decision.  The Veteran did not appeal notification of the denial action in a timely manner.  

15.  New and material evidence has been received since the Veteran's reopened claim dated in March 2007.  

16.  Any current disability manifested by fatigue is not related to the Veteran's active service.  

17.  Any current disability manifested by shortness of breath is not attributable to the Veteran's active service.

18.  Any current disability manifested by headaches is not related to the Veteran's active service.

19.  In a statement dated August 20, 2012, and submitted at the Veteran's travel board hearing that date, and prior to the promulgation of a decision, the Board was notified from the appellant that a withdrawal of the appeal with regard to service connection for stress was requested.

20.  In a statement dated August 29, 2012, the date of the Veteran's travel board hearing, the Board was notified that he was withdrawing his appeal with regard to service connection for a disability manifested by weight gain.

21. In a statement dated August 29, 2012, prior to the promulgation of a decision with regard to this issue, the Board received notification from the Veteran that he was withdrawing his appeal with regard to service connection for a disability manifested by high cholesterol.  





CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent, but not more, for PTSD are reasonably met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).

2.  There is no legal entitlement to an effective date earlier than March 30, 2007, for the grant of service connection for hypertension.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).

3.  There is no legal entitlement to an effective date earlier than May 9, 2007, for the grant of service connection for PTSD.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).

4.  The RO decision in August 2001 denying service connection for a skin disability, to include a rash, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.104 (2012).

5.  Since entry of the decision in 2001, new and material evidence has been received by VA with which to reopen the previously denied claim for service connection for a skin rash.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

6.  The criteria for service connection for a skin disability, to include a skin rash, are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

7.  The RO rating decision in August 2001 denying service connection for fatigue is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.104 (2012).

8.  Since entry of the decision in 2001, new and material evidence has been received by VA with which to reopen a previously denied claim for service connection for fatigue.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

9.  The criteria for service connection for chronic fatigue syndrome are not met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2012).

10.  The criteria for service connection for a disability manifested by shortness of breath, to include as due to a qualifying chronic disability (undiagnosed illness), are not met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).

11.  The criteria for service connection for headaches, to include as due to a qualifying chronic disability (undiagnosed illness), are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).

12.  The criteria for withdrawal of an appeal with regard to stress by the appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

13.  The criteria for withdrawal of an appeal with regard to a disability manifested by weight control problems by the appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  

14.  The criteria for withdrawal of an appeal with regard to high cholesterol by the appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes that in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  (See at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations that are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012)).

The VCAA and its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an enhanced duty on the part of the VA to notify a claimant as to the information and evidence needed to substantiate a claim.  The Veteran is to be informed what evidence VA would obtain or assist in obtaining and what information or evidence he or she is responsible for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  By way of various letters dated throughout the course of the appeal, the Veteran was apprised of the downstream disability rating and effective date elements for claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd. sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Board notes there has been essential compliance with the mandates of the VCAA throughout the course of the appeal.  Medical records, both private and VA, have been associated with the claims file.  The Veteran has been accorded examinations by VA for rating purposes during the course of the appeal.  He also had the opportunity to provide testimony on his own behalf at a travel board hearing with the undersigned in August 2012.  The Board, therefore, finds that all notification and development adequate for an equitable determination of the appeals has been accomplished.  Accordingly, appellate review may proceed at this time.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd. 281 F.3d 1384 (Fed. Cir. 2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

General Rating Provisions With Regard to an Increased Rating

Disability evaluations are determined by the application of the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2012).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of all the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

If the disability involves different and distinct levels of severity throughout the time period that the increased rating claim is pending, staged ratings will be assigned based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The criteria for rating the Veteran's psychiatric disability are set forth at VA's General Rating Formula for Evaluating Psychiatric Disabilities.  38 C.F.R. § 4.130.

Pursuant to that formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  Depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The next higher rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The next higher rating of 70 percent is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as:  Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

The maximum schedular rating of 100 percent is for assignment when there is total occupational and social impairment, due to such symptoms as:  Gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Psychiatric examinations often include the assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of that score are important considerations in rating a psychiatric disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation at issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary diagnosis for the rating to be assigned.  38 C.F.R. § 4.126.

The criteria set forth in the rating formula do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

A score of between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

On review of the evidence as it pertains to the Veteran's psychiatric status, the Board notes that, although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000)  (The law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran.)

In weighing the pertinent evidence of record, the Board concludes that the evidence most nearly supports the assignment of a 50 percent disability rating, but not more, for the entire appeal period.  The disability has been essentially static during the entire appeal period.  As such, an evaluation of 50 percent, but not more, is for assignment since the date of the initial grant of service connection for PTSD, that being May 9, 2007.

The pertinent evidence of record includes an October 2009 statement from a marriage and family therapist who stated he was treating the Veteran for PTSD related to events experienced in the military.  

The Veteran was accorded a rating examination for PTSD by VA in August 2010.  The claims file was reviewed by the examiner.  The Veteran referred to symptoms that included irritability, short temper, sleep difficulty, startle reaction, depression, tearfulness, and nightmares.  He was currently receiving Trazodone and Clonazepam.  He had been taking this for the past year.  He reported that the Trazodone did not help him with his sleep, but he acknowledged the Clonazepam helped him calm down somewhat.  He stated he had never been hospitalized for psychiatric purposes.  The Veteran was currently employed.  He stated that he had missed work on a sporadic basis because of sleep difficulty and other symptoms related to his PTSD.  The Veteran was married and lived with his wife and two young children.  

On examination he was described as adequately dressed and groomed.  Speech was coherent and goal-directed, but halting and slow at times.  He was alert and properly oriented.  Affect was flat and mood was dysphoric.  Insight and judgment were adequately developed.  Recent and remote memories were described as adequate.  Attention and concentration were fair.  He was not currently experiencing suicidal or homicidal ideation.  He was cooperative throughout the evaluation and exhibited no abnormal behavior.  He gave no evidence of a thought disorder or perceptual disturbance.

The Axis I diagnosis was PTSD.  He was given a GAF score of 60.

The Veteran was also accorded another psychiatric examination by VA in January 2012.  He was continuing to work for a university.  He stated that he functioned all right with students, but preferred to work alone.  He stated he would often leave situations with co-workers to avoid losing his temper.  He was still receiving treatment at the private facility and met with his therapist twice monthly.  He was continuing to take Clonazepam and Trazodone.  He stated the medication was recently increased to help with his anxiety.  There had been no changes in his history of treatment.  He described various symptoms associated with PTSD, to include recurrent nightmares and flashbacks, avoidance of activities, diminished interest in things, irritability, hypervigilance, sleep difficulty, depression, anxiety, suspiciousness, disturbances in motivation and mood, and obsessional rituals.  He was given an Axis I diagnosis of PTSD.  The examiner gave a GAF score of 55.  Notation was made that the Veteran was experiencing increasing difficulties with work and social interactions because of his irritability.

At the hearing in August 2012, the Veteran testified that he was continuing to work, although he complained of missing time because of his PTSD symptoms (Transcript, page 30).  

In view of the foregoing, the Board finds that, particularly with resolution of all reasonable doubt in the Veteran's favor, the overall symptom picture most nearly approximates the criteria for a 50 percent disability rating, but not more.  The Veteran was given GAF scores of 60 and 55 at the time of examinations by VA in 2010 and 2012, and these are not indicative of severe or total social or industrial impairment.  The Veteran has been in receipt of psychotropic medication for the past several years and he is in regular therapy.  Despite this, the record shows he is able to function.  He has continued to hold down gainful employment and he has a good relationship with his family.  He has described and has been reported as having multiple symptoms associated with PTSD, but there has been no indication of such symptoms as speech difficulty, near continuous panic or depression, impaired impulse control, spatial orientation, neglect of personal appearance and hygiene, all symptoms associated with the next higher rating of 70 percent.  Accordingly, the Board finds that no more than a 50 percent disability evaluation is warranted for the Veteran's psychiatric disorder during the appeal period.

Referral for extraschedular consideration is not appropriate because the schedular criteria are explicitly based on social and industrial impairment resulting from symptoms which, if not listed, are comparable to the type and degree of the symptoms or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (1992).  Therefore, the rating criteria are adequate, and extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  



Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2012).  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, and a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and award of compensation based on an 
original claim, or on a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400(a) (2012).

Section 3.400 further states that the effective date of a reopened claim will be the date of receipt of the claim, or the date when entitlement arose, whichever is later, except as provided in § 20.1304(a)(b), (which, in essence, addresses the effective date to be assigned in situations in which a request for a change in representation, a request for a personal hearing, or additional evidence, is admitted following the expiration of the 90-day period immediately following notification of certification and transfer of records, and that particular evidence is thereafter determined to be the basis for an allowance of the benefit that the Board had denied on appeal).  38 C.F.R. § 3.400(r).

If new and material evidence is submitted with a respect to a claim which has been disallowed, the Secretary of VA may reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

A claim that specifically identifies the benefit sought must be filed in order to obtain such benefit.  38 U.S.C.A. § 5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  A "claim" is defined by the VA regulations as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "any communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a). 

VA must look to all communications from a claimant that may be interpreted as application for claims--formal and informal--for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Servello, 3 Vet. App. at 200.

In the present case, the Veteran's original claim for service connection for hypertension was originally denied by the RO in July 2000.  The Veteran was notified of the determination by communication dated in August 2000.  The Veteran was informed by letter dated in June 2001 that in November 2000 the VCAA was signed into law.  The RO, on its own initiative, issued another rating decision in August 2001 denying the Veteran entitlement to service connection for hypertension.  The Veteran was notified of the denial action by communication dated that same month.  He was specifically informed that he had one year from the date of the letter to appeal the denial action.  He did not do so.  

The next communication of record from the Veteran was received on March 30, 2007.  The record shows no communication was ever filed between 2001 and 2007, indicating the Veteran's intent to apply for service connection for any disorder, to include hypertension.  An informal claim must identify the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed" and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995), for the proposition that VA is not required to do a "prognostication" but to review issues reasonably raised by the substantive appeal).

At the hearing the Veteran complained that the basis for the denial action in 2000 was that his claim was not well grounded.  However, the Board notes the law with regard to well-grounded claims was in existence in July 2000 when the claim was denied for the first time.  It was not until November 2000 that the VCAA changed the law.  The Veteran himself has not addressed any specific error of fact or law in the 2000 decision.  The Board notes that the record reflects that in August 2001 the RO on its own revisited the matter and made a determination based on the evidence of record.  The Veteran was provided with information with regard to the VCAA in a communication dated earlier in 2001.  The Veteran could raise a claim based on clear and unmistakable error (CUE), but the Board notes that CUE is a very specific and rare kind of error; it is a kind of error of fact or law that when called to the attention of later reviewers compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  A CUE claim or motion must identify the specific decision in which CUE is being alleged.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (to reasonably raise CUE there must be some degree of specificity as to what the alleged error is; broad brush allegations...do not rise to the stringent definition of CUE).  The veteran has not  raised such a claim.

In light of the foregoing, an effective date earlier than March 30, 2007, is not warranted in this case under VA regulations governing effective dates for awards.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Earlier Effective Date for the Award of Service Connection for PTSD

With regard to entitlement to an earlier effective date for the award of service connection for PTSD, the Veteran testified at the 2012 hearing that he filed his initial claim for "stress" in 2001.  He stated the VA person "told me I didn't have to put PTSD because they knew it was stress."  (Transcript, page 34).  He feels the effective date of his award should not be May 9, 2007, the date of receipt of a claim for benefits for psychiatric disability, but should be "November 2001 where they reopened it themselves and I've been appealing since then."  

The contemporaneous evidence of record does not support the Veteran's assertion.  There is no indication the Veteran submitted a formal or informal claim for service connection for PTSD, let alone stress, prior to May 2007.  No communication was ever filed before May 2007, indicating the Veteran's intent to apply for service connection for PTSD.  As noted above, an informal claim must identify the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA is not required to anticipate a claim for a particular benefit when no intention to raise it was expressed and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995), for the proposition that VA is not required to do a "prognostication" but to review issues reasonably raised by the substantive appeal).  Correspondence between the Veteran and VA in 2000 and 2001 referred to several different issues, but none of them contain a reference to stress.  The Veteran's application for disability benefits which was received in April 2000 referred to "fatigue, dizziness, serious skin rash, hypertension, nosebleeds, itching."  The Board notes the March 2007 communication that was received to reopen the claim of service connection for hypertension, referred only to an application for benefits being denied in August 2001.  The Veteran did not refer to a psychiatric disability until the communication was received on May 9, 2007, in which he made reference to stress that he experienced in service.  Accordingly, an effective date earlier than May 9, 2007, is not warranted in this case under VA regulations governing effective dates for awards.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.155, 3.157, 3.400.  

Whether New and Material Evidence has been Received 
to Reopen Previously Denied Claims of Entitlement to
Service Connection for a Disability Manifested by a Rash 
and/or Chronic Fatigue Syndrome

The Veteran's claim for entitlement to service connection for a skin rash and fatigue was initially denied in the August 2001 rating decision cited above.  The RO found that there was no record of fatigue or skin rash or reflective of the chronic disability subject to service connection.  The Veteran did not appeal that denial action and the decision therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence of record at the time of the 2001 rating decision consisted of the Veteran's service treatment records.  The Veteran was sent a letter asking for medical evidence with regard to his claims.  However, he did not respond.  

The evidence received since the 2001 denial includes private and VA medical records and statements from the Veteran himself.  The Veteran has referred to having skin rashes and fatigue ever since his active service, including his time in the Persian Gulf Theater of Operations.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Thus, the Veteran's lay statements regarding skin rashes and fatigue since service are presumed credible.  The Board finds the evidence is sufficiently material so as to raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that the language of 38 C.F.R. § 3.156(a) "...suggests a standard that would require reopening if the newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade essentially sets a very low threshold for reopening a claim.  The Board finds, therefore, that new and material evidence has, therefore, been received and reopening of the claims for entitlement to service connection for a skin rash and fatigue is warranted.  

A review of the record shows that the RO essentially treated the claim for these alleged disabilities without discussing new and material evidence.  The Veteran was provided with examinations and the claims were essentially addressed on a de novo basis.  The Board sees no reason to disagree with this approach.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when the disease entity is established during service, but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease process diagnosed after discharge, when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree of 10 percent or more within one year following service discharge.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of  inservice incurrence or aggravation of a disability; and (3) medical evidence of a nexus between the claimed inservice disease or disability and the present disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303.

On November 2, 1994, Congress enacted the Persian Gulf War Veterans Act, Title I of the Veterans Benefits Improvements Act of 1994, Public Law 103-446.  That statute added a new Section 1117 to Title 38 United States Code, authorizing VA to compensate any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more within the presumptive period following service in the Southwest Asia Theater of Operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans Act, VA added the regulation, 38 C.F.R. § 3.317.  

A Persian Gulf Veteran is defined as a Veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  In this case, the Veteran is documented to have had such service.  

There are three avenues of finding that a chronic disability may qualify for presumptive service connection pursuant to § 1117.  Qualifying chronic disabilities include those that result from (1) "an undiagnosed illness," (2) "a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs and symptoms," or (3) "any diagnosed illness that the Secretary determines in regulations...warrants a presumption of service connection."  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

VA has defined a medically unexplained chronic multisymptom illness as one without conclusive pathophysiology or etiology that is characterized by "overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."   38 C.F.R. § 3.317(a)(2)(ii).  

Along with the three examples of medically unexplained chronic multisymptom illness provided by Section 1117(a)(2), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness that includes:  Skin symptoms, headaches, muscle pain, joint pain, neurological symptoms, neuropsychological symptoms, respiratory system symptoms, sleep disturbance, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b).

The pertinent evidence in this case includes the report of a chronic fatigue syndrome examination accorded the Veteran by VA in July 2008.  The claims file was reviewed by the examiner.  The Veteran expressed problems with fatigue and shortness of breath.  He was currently not receiving any treatment or medication for chronic fatigue.  He had not experienced debilitating chronic fatigue that required bed rest or treatment by any health-care provider.  Following examination he was accorded the following diagnosis, "No clinical, objective evidence to support a diagnosis of chronic fatigue."  The Veteran was also evaluated for his respiratory status.  He referred to experiencing periods of shortness of breath when he was participating in Desert Storm.  He reported that he received a waiver for his weight because his body fat was very low compared to his muscle mass.  He reported that he was diagnosed with "walking pneumonia" about four years ago.  He noted that following surgery for his knee in the past he had to stay in the recovery room for several hours longer than ordinary because of his oxygenation saturation rate not being high enough.  The Veteran stated that during active service he had episodes of post nasal drip and some sinus congestion.  He stated it was very dry and dusty in the area where he was and he believed he was having nasal congestion secondary to his environment.  The examiner opined that there was "no current objective/clinical evidence to support a diagnosis for a respiratory condition."  It was noted the diagnosis would be amended when pulmonary function testing had been completed and reviewed.

The Veteran was also accorded an examination of the skin at that time.  He stated that in 1993 he was diagnosed with a skin rash.  He claimed that later he was teased about having "two-toned skin."  He stated that the rash cleared, but he continued to have discoloration involving the lower face and the neck.  He was not currently taking any medication.  He had never been prescribed any specific light modalities.  He did not experience, and he did not currently experience, pain or pruritus.  He had not had any systemic symptoms such as fever or weight loss.  He did not have any special condition such as a malignant neoplasm, urticaria, primary cutaneous vasculitis, or erythema multiforme.  On current examination the face, the neck, and the upper chest were hyperpigmented.  However, no rash was currently shown.  There was no scarring or disfigurement involving the head, face, or neck.  The diagnosis was eczema/atopic dermatitis, currently without manifestation.  The examiner commented that the increased pigmentation was more than likely secondary to sun exposure.  The examiner stated that the Veteran did not currently have a skin condition that is at least as likely as not related to any skin condition experienced during service.

The record shows the Veteran underwent pulmonary function testing in July 2008.  In October 2008 a VA examiner noted that the pulmonary function testing showed a decrease in diffusion capacity with no finding of primary interstitial disease involving the lungs.  There was a mild and faint pattern of nodular densities in the airway distribution of the right upper lobe with some volume loss suggesting post inflammatory changes or some prior element of infection.  The examiner stated that a diffusion abnormality was at least as likely as not related to the history of walking pneumonia in 2004, a time the Board notes is many years following the Veteran's active service.  The examiner further opined that "the Veteran's respiratory defect is not due to an undiagnosed illness."  

Lay statements received in 2012 from the Veteran's wife and a fellow employee are undated.  They deal primarily to problems the Veteran was experiencing attributable to his service-connected PTSD and do not contain much information at all with regard to the other issues under consideration.

The Veteran himself has testified that he believes he has a skin rash, chronic fatigue syndrome, shortness of breath, and headaches that are all attributable to his experiences in the Persian Gulf Theater of Operations.  The Board acknowledges that it cannot summarily reject the Veteran's lay testimony concerning the etiology of the disabilities at issue by equating the absence of documented treatment for persistent symptoms, since the essence of 38 C.F.R. § 3.303(b) cited above is continuous symptoms, not treatment for the symptoms.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records); and Barr v. Nicholson, 21 Vet. App. 303 (2007) (Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms).  

However, while a Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The record shows the Veteran was accorded examinations with regard to his skin rash, chronic fatigue syndrome, shortness of breath, and headaches.  However, no health-care professional has associated any of the claimed disabilities or even symptoms to his active service.  When the Veteran was examined by VA in July 2008, the claims file was available to and reviewed by the different examiners.  It was specifically found that there was no clinical or objective evidence to support a diagnosis of chronic fatigue syndrome.  With regard to any respiratory disorder, the examiner found there was no current objective or clinical evidence to support a diagnosis of a respiratory disability.  As for pulmonary function testing, the examiner stated that abnormalities shown on the testing were more likely than not related to the Veteran's history of walking pneumonia he experienced in 2004, a time many years following service discharge.  The health-care professional specifically opined that any current respiratory defect was not due to an undiagnosed illness.  

With regard to a skin disorder, following review of the file and examination of the Veteran, the examiner noticed that the Veteran had increased pigmentation, but she believed that this was more likely than not secondary to sun exposure.  She opined that the Veteran did not have a skin condition that was at least as likely as not related to any skin disorder experienced while on active service.  

A skin examination was accorded the Veteran by VA in May 2010.  The claims folder was reviewed by the examiner. He noted the Veteran was treated in service on one occasion in August 1987 for dermatitis folliculitis of the groin area.  The examination atr that time showed no penile lesions, however. In July 2008 the veteran had excision of a penile lesion.  Currrently, there was no evidence of active skin infection in the region of the penis or groin. The examiner stated there was no objective evidence of dermatitis/folliculitis of the groin area at the present time. He found that current squamous cell carcinoma in situ of the penis is less likely than not related to the in service notation of dermatitis of the groin.

As for headaches, the service treatment records showed no complaints or findings indicative of the presence of headaches.  The medical evidence of record, both VA and private, does not contain a medical opinion relating any current headaches to the Veteran's active service under any theory.  The medical opinions of record are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  There is no contrary medical opinion with regard to any of the claimed disabilities of record.  The Board, therefore, finds the probative value of the Veteran's general lay assertions are outweighed by the examinations with review of the claims folder by trained medical professionals discussed above.

In view of the foregoing, the Board finds the preponderance of the evidence is against the claims for entitlement to service connection for a skin rash, chronic fatigue syndrome, shortness of breath, and headaches.  The benefit of the doubt doctrine is, therefore, not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

Service Connection for Disability Manifested by High Cholesterol, 
Disability Manifested by Weight Concerns, and 
Disability Manifested by Stress

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  In a communication dated the same day as the Travel Board hearing on August 29, 2012, the Veteran stated that he was withdrawing his appeal for service connection for "stress, weight gain, and dyslipidemia."  Accordingly, there remain no allegations of errors of fact or law for appellate consideration with regard to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to these matters and the appeal pertaining to those issues is dismissed.


ORDER

An initial disability rating of 50 percent, but not more, for PTSD is granted.

An effective date earlier than March 30, 2007, for the grant of service connection for hypertension is denied.  

An effective date earlier than May 9, 2007, for the award of service connection for PTSD is denied.

Service connection for a skin rash, to include as to due to a qualifying chronic disability (undiagnosed illness), is denied.

Service connection for chronic fatigue syndrome, to include as to due to a qualifying chronic disability (undiagnosed illness), is denied.

Service connection for a disability manifested by shortness of breath, to include as to due to a qualifying chronic disability (undiagnosed illness), is denied.

Service connection for headaches, to include as to due to a qualifying chronic disability (undiagnosed illness), is denied.

The appeal with regard to service connection for a disability manifested by stress is denied.

The appeal with regard to service connection for a disability manifested by weight difficulties is dismissed.

The appeal with regard to a claim for service connection for a disability manifested by high cholesterol is dismissed.


REMAND

With regard to the remaining issues of record, those pertaining to disability of the left hand, to include arthritis, and residuals of a claimed injury to the left hand, further development is in order.  The record as it stands with regard to this matter is currently inadequate for the purpose of making a fully informed decision.  When the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to his claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran claims that he injured the fourth finger on the left hand while at Camp Lejeune in North Carolina.  It is not clear exactly when he alleges this incident took place, but it does appear that it did not happen during his documented active service dates between June 1987 and August 1987 and between January 1991 and May 1991.  Further development is in order in order to determine exactly when the Veteran had periods of active duty for training and whether the injury involving the finger occurred during one of those periods.  

Additionally, the Board notes that the Veteran has submitted evidence of having injured the left fourth finger while in service and continuing to experience joint pain ever since.  He is competent to report that he injured the left fourth finger in service and has had problems since service and the post service medical records reflect that he currently has disability involving the left hand.  Accordingly, the criteria for VA to order an examination as part of the duty to assist the Veteran in developing his claim are thus met.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes the threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

In view of the foregoing, this portion of the case is REMANDED for the following actions:

1.  The Veteran should be contacted and asked to provide more specific information with regard to the dates of his periods of active duty, active duty for training, and any other type of duty with the Marine Corps, particularly during the timeframe he alleges he injured the left fourth finger.  He has reported having been in the United States Marine Corps Reserve between 1987 and 1993.  A request for Marine Corps Reserve records between 1987 and 1993 should be made to the appropriate agency.  The Veteran should provide copies of any records he has in his own possession with regard to periods of active service he had with the Marine Corps Reserves.  If any records request results in negative action, that fact should be documented in the claims file. 

2.  After the above records are obtained to the extent possible, if deemed advisable, the Veteran should be scheduled for an examination to determine the nature and etiology of any current left hand disability, to include arthritis and residuals of a fractured fourth finger.  The claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings on examination, the examiner should opine as to whether the veteran currently has any disability involving the left hand that is attributable to any periods of active service that he had.  The examiner should state whether it is at least as likely as not (that is, a 50 percent or greater probability) that any disorder involving the left  hand is etiologically related to the Veteran's periods of active duty service.  The complete rationale should be provided for any opinion expressed.  If the physician cannot respond without resort to speculation, he or she should so indicate and explain the reason why such an opinion would be speculative in nature.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notification, including the address where the notice is sent, should be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled examination without good cause shown or to provide more specific information may have an adverse impact on his claim.  38 C.F.R. § 3.655 (2012).  

After completion of the above, and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be accorded the opportunity for response.  Then, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	                        ____________________________________________
	KELLI KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals
 

Department of Veterans Affairs


